Citation Nr: 9912417	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-48 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine.  

2.  Entitlement to initial compensable evaluations for 
tendonitis with impingement syndrome of the right shoulder, 
retropatellar pain syndrome of the knees bilaterally, 
bilateral pes planus with a history of metatarsalgia, 
allergic rhinitis, irritable bowel syndrome and an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
December 1968, January 1975 to February 1976, and January 
1978 to January 1993.  

This appeal arose from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  The RO granted entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, evaluated as 20 percent disabling.  Entitlement to 
service connection was also granted for tendonitis with 
impingement syndrome of the right shoulder, retropatellar 
pain syndrome of the knees bilaterally, bilateral pes planus 
with a history of metatarsalgia, allergic rhinitis, and 
irritable bowel syndrome, each evaluated as noncompensably 
disabling.  

In the April 1994 rating decision, the RO also denied a claim 
for entitlement to service connection for a chronic acquired 
psychiatric disorder.  The veteran perfected an appeal.  
Subsequently, in February 1996, entitlement to service 
connection for an anxiety disorder was granted.  As will be 
explained in more detail below, a notice of disagreement 
(NOD) was filed with regard to the evaluation assigned, but 
no statement of the case (SOC) was issued.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) at the RO but then asked for a 
videoconference hearing instead.  The hearing was scheduled 
and the veteran was notified but he did not report for the 
hearing.  

The case has been forwarded to the Board for appellate 
review.  



It is noted that in April 1994 entitlement to service 
connection was denied for an allergic reaction.  In March 
1996 the veteran submitted a statement alleging a skin 
disorder since service.  This matter is referred to the RO 
for appropriate consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

According to the information in the claims folder, the 
veteran was last examined by VA to determine the extent of 
his disabilities in August 1996.  His representative argued 
in December 1998 that pursuant to the memorandum decision in 
VanMeter v. Brown, 4 Vet. App. 477, 480 (1992) a current 
examination was warranted due to the age of the evidence of 
record.  Because the most recent evidence is nearly three 
years old, the Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the issues on 
appeal.  See Olson v. Principi, 3 Vet. App. 480 (1992).  See 
also 38 C.F.R. § 3.327 (1998).  

It is also noteworthy that the veteran's appeal is from the 
original disability evaluations assigned when service 
connection was established.  The Court has held that in an 
appeal from an original assignment of a disability 
evaluation, ratings may be "staged" - i.e. multiple ratings 
may be assigned for different periods of time depending on 
the facts of the case.  In such cases, the rule of Francisco 
v. Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary concern, does not apply.  In 
accordance with Fenderson and given the potential for 
prejudice to the veteran should the Board address the issue 
in the first instance (See Bernard v. Brown, 4 Vet. App. 384 
(1993)) a remand is in order so that the RO may determine in 
the first instance whether staging of assigned ratings is 
appropriate given the facts of the case.  

As stated in the introduction to this remand, after the 
veteran perfected an appeal on the issue of entitlement to 
service connection for a chronic acquired psychiatric 
disorder, entitlement to service connection was granted in 
February 1996 for an anxiety disorder.  The veteran filed an 
NOD the same month.  However, it does not appear from the 
claims folder that an SOC has been issued.  Therefore the 
matter of entitlement to an initial compensable evaluation 
for an anxiety disorder, while in appellate status, is not 
properly prepared and certified for final appellate review.  
Rather, an SOC is required, and thereafter if the veteran 
wishes to complete his appeal, he must file a substantive 
appeal within the time specified in 38 C.F.R. 20.302 (1998).  
See Godfrey.  

It should be noted that during the pendency of the veteran's 
appeal, new regulations were issued revising the diagnostic 
criteria for rating mental disorders effective November 7, 
1996; 61 Fed. Reg. 52695, Oct. 8, 1996 (codified at 38 C.F.R. 
§ 4.130), and disabilities of the respiratory system 
effective October 7, 1996; 61 Fed. Reg. 46720, September 5, 
1996 (codified at 38 C.F.R. § 4.97).  Where a regulation 
changes after the claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  






Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), and to ensure that the veteran is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues of entitlement to an 
initial evaluation in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine, and entitlement to 
initial compensable evaluations for tendonitis with 
impingement syndrome of the right shoulder, retropatellar 
pain syndrome of the knees bilaterally, bilateral pes planus 
with a history of metatarsalgia, allergic rhinitis, irritable 
bowel syndrome and an anxiety disorder pending a remand to 
the RO for further development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to 
degenerative disc disease, tendonitis 
with impingement syndrome of the right 
shoulder, retropatellar pain syndrome of 
the knees bilaterally, bilateral pes 
planus with a history of metatarsalgia, 
allergic rhinitis, and irritable bowel 
syndrome.  After obtaining any necessary 
authorization or medical releases the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  



2.  The RO should arrange for VA 
examinations of the veteran by an 
orthopedic surgeon, a podiatrist, an 
otolaryngologist, a gastroenterologist, 
and a psychiatrist in order to determine 
the extent of severity of the service-
connected degenerative disc disease of 
the lumbosacral spine, tendonitis with 
impingement syndrome of the right 
shoulder, retropatellar pain syndrome of 
the knees bilaterally, bilateral pes 
planus with history of metatarsalgia, 
allergic rhinitis, irritable bowel 
syndrome, and anxiety disorder.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of each examination and 
each examination report must be annotated 
in this regard.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The RO should provide each examiner with 
copies of applicable regulations 
including all applicable or potentially 
applicable diagnostic code text, and in 
the case of anxiety disorder and allergic 
rhinitis, the previous and amended 
versions.  Each examiner should include 
findings sufficient for application of 
the pertinent diagnostic code(s).  In 
evaluating the musculoskeletal disorders 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, 
must also be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
psychiatrist and otolaryngologist are 
requested to consider both current and 
prior rating criteria pertaining to 
evaluation of allergic rhinitis and 
anxiety disorder.  Any opinions expressed 
as to the severity of the disabilities at 
issue must be accompanied by a complete 
rationale.





3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 20 
percent for degenerative disc disease of 
the lumbosacral spine, and initial 
compensable evaluations for tendonitis 
with impingement syndrome of the right 
shoulder, retropatellar pain syndrome of 
the knees bilaterally, bilateral pes 
planus with a history of metatarsalgia, 
allergic rhinitis, and irritable bowel 
syndrome with consideration of all 
applicable laws and regulations.  

5.  The RO must issue an SOC with regard 
to the issue of entitlement to an initial 
compensable evaluation for an anxiety 
disorder, along with a statement of 
procedural and appellate rights.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (where applicable).  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


